                                      Case 3:20-cv-07760-WHA Document 102 Filed 04/09/21 Page 1 of 2




                               1 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                               2 Sushila Chanana (State Bar No. 254100)
                                 schanana@fbm.com
                               3 Winston Liaw (State Bar No. 273899)
                                 wliaw@fbm.com
                               4 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               5 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               6 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               7 Facsimile: (415) 954-4480

                               8 Attorneys for Defendant ADOBE INC.

                               9
                                                               UNITED STATES DISTRICT COURT
                            10
                                                              NORTHERN DISTRICT OF CALIFORNIA
                            11
                                                                    SAN FRANCISCO DIVISION
                            12

                            13 SYNKLOUD TECHNOLOGIES, LLC,                           Case No. 3:20-cv-07760 WHA

                            14                   Plaintiff,                          DECLARATION OF ASHLEIGH
                                                                                     NICKERSON IN SUPPORT OF
                            15            vs.                                        PLAINTIFF SYNKLOUD
                                                                                     TECHNOLOGIES, LLC'S
                            16 ADOBE, INC.,                                          ADMINISTRATIVE MOTION TO FILE
                                                                                     UNDER SEAL CERTAIN EXHIBITS
                            17                   Defendant.
                                                                                     The Hon. William H. Alsup
                            18
                                                                                     Trial Date: June 6, 2022
                            19
                            20            I, Ashleigh Nickerson hereby declares as follows:

                            21            1.     I am licensed to practice law in the state of California and am an associate at the

                            22 law firm of Farella Braun + Martel LLP, attorneys for Defendant Adobe, Inc. (“Adobe”) in this

                            23 matter. I have personal knowledge of the matters in this declaration, and if I were called as a

                            24 witness, I would and could competently testify as to them.

                            25            2.     I submit this declaration in support of Plaintiff’s Administrative Motion to File

                            26 Under Seal SynKloud’s Discovery Letter Brief and Exhibits A-D. The Motion seeks to file the

                            27 unredacted version of SynKloud’s Discovery Letter Brief and Exhibits A, B and D under seal.

                            28
   Farella Braun + Martel LLP       DECL OF ASHLEIGH NICKERSON ISO                                                         38027\14038589.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    ADMINISTRATIVE MOTION -
         (415) 954-4400
                                    Case No. 3:20-cv-07760 WHA
                                      Case 3:20-cv-07760-WHA Document 102 Filed 04/09/21 Page 2 of 2




                               1          3.     The Discovery Letter Brief cites to and quotes ADOBE_00057986 in Exhibit B

                               2 produced as “Highly Confidential – Attorneys’ Eyes Only.” Adobe has marked this document

                               3 with “Highly Confidential – Attorneys’ Eyes Only” because it discusses Adobe’s internal notes

                               4 and communications identifying a particular employee, and offering internal information about the

                               5 design and engineering of Adobe’s products. Adobe takes steps to protect this type of confidential

                               6 information by keeping it in their internal system that is closed off to the public. Because this

                               7 document is quoted in the Discovery Letter Brief, and is designated under the Stipulated

                               8 Protective Order (Dkt. 44), Adobe requests to file the unredacted letter under seal in addition to

                               9 the Exhibits.
                            10            4.     The Discovery Letter Brief also cites to Exhibits A, B and D which refer to

                            11 documents produced by Defendant as “Highly Confidential – Attorneys’ Eyes Only.” Adobe

                            12 marked these documents with “Highly Confidential – Attorneys’ Eyes Only” under the Protective

                            13 Order in force in this case because they showcase internal communications from identifiable

                            14 employees related to the design and engineering of Adobe’s products. As mentioned above,

                            15 Adobe takes steps to protect this type of confidential information by keeping it in their internal

                            16 system that is closed off to the public. Therefore, Adobe requests to file these exhibits under seal.

                            17            5.     I declare under penalty of perjury under the laws of the United States of America

                            18 that the foregoing is true and correct.

                            19            Executed this 9th day of April, 2021, in San Francisco, California
                            20

                            21                                                          /s/ Ashleigh Nickerson
                                                                                        Ashleigh Nickerson
                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP       DECL OF ASHLEIGH NICKERSON ISO                  2                                     38027\14038589.1
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    ADMINISTRATIVE MOTION -
         (415) 954-4400
                                    Case No. 3:20-cv-07760 WHA
